Citation Nr: 1448820	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-41 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a tumor on the adrenal gland.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and his spouse testified before the undersigned in a video-conference hearing in January 2013.  A hearing transcript was associated with the claims file and reviewed.

The issue of service connection for a renal or urinary disability, described as low back pain, painful urination, and blood in urine, was raised in the claim and Board hearing, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Service records show five urine tests between January 30, 1969 and February 10, 1969.  The Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The evidence does not show a current tumor on the adrenal gland.

2. The evidence does not show an in-service incurrence of hypertension, its presence to a compensable degree within one year of his separation from service,  or a causal relationship to herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for a tumor on the adrenal gland have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, (2013).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2010, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

In his claim, the Veteran identified the VA and one private facility as sources for treatment records pertinent to the tumor and hypertension claims.  Those medical records have been obtained and considered.  Social Security Administration (SSA) records are not required because SSA benefits are not based on a disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  In a February 2010 statement, the Veteran reported that he elected to retire and take SSA retirement benefits.  VA is not required to provide an examination for the Veteran's hypertension claim because there is no evidence of an in-service incurrence or to suggest a causal connection to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, VA is not required to provide an examination for the claim of an adrenal gland tumor because the evidence does not show a current disability.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the January 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and experiences to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

IV. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses, but not to diagnose a tumor on the adrenal gland or determine the etiology of hypertension as this requires specialized medical training and diagnostic tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their reports credible as they were detailed and consistent.

Tumor on the Adrenal Gland

The criteria for service connection for a tumor on the adrenal gland have not been met, because the evidence does not show a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence is against a finding of a current disability.  The claims file contains VA treatment records from February 2002 through October 2013, but no diagnosis of an adrenal tumor was found.  Private treatment records also show no diagnosis of a tumor.  A VA treatment record from November 2010 notes a CT scan showed no presence of an adrenal adenoma, or tumor.  

During the Board hearing, the Veteran reported being diagnosed with a tumor on his adrenal gland at VA between 2000 and 2005.  In prior correspondence, the Veteran only identified treatment at VA from 2005 forward.  VA conducted a records search at the identified VA facility and found no records prior to February 2002, suggesting that earlier records do not exist.  

However, even if records from 2000 to January 2002 exist, they would not assist the Veteran in proving he has a current adrenal tumor.  The existence of a present disability is required to prove a claim for service connection.  Holton v. Shinseki, 557 F.3d at 1366.  A present disability is one present at the time a veteran files a claim, during pending adjudication, or shortly before.  See Degmetich v. Brown, 104 F.3d 1328, 1330-33 (Fed.Cir.1997); see also Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (the Board may consider a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability (emphasis added)).  The Veteran filed his claim in May 2009.  Evidence of a tumor in 2000, 2001, or January 2002 would not show a present disability for the May 2009 claim.  The evidence shows that the Veteran did not have an adrenal tumor during the claims process or shortly before.  The negative findings from the CT scan in November 2010 are particularly persuasive.    

VA treatment records from January 2010 and October 2013 note a lump on the Veteran's left upper chest.  The Veteran continuously identified his adrenal gland as the location of the tumor in this claim.  During the Board hearing, he correctly recognized that the adrenal gland is above the kidney.  He also identified the source of pain as his left side, not his chest.  Therefore, the lump on his left upper chest is not reasonably included in the claim on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009)(a claim should be construed based on the reasonable expectations of the claimant and the evidence developed). 

As the evidence does not show a current disability, discussion of the other elements is not necessary and service connection must be denied.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303

Hypertension

The criteria for service connection for hypertension have not been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran has hypertension currently.  VA treatment and private treatment records show diagnoses for hypertension during the period on appeal.

The evidence does not show an in-service incurrence of hypertension.  Service medical records show no treatment for hypertension.  Blood pressure readings were 124/88 from the Veteran's entrance examination and 120/80 from his separation examination.  These readings are essentially the same and show no evidence of increased blood pressure during service.  Moreover, in a December 2010 examination and the Board hearing, the Veteran reported not being diagnosed with hypertension until the early to mid-1990s, 25 years after service. 

A Temporary Duty Order from June 1967 notes that the Veteran was to serve in Vietnam.  This service falls into the period for presumptive exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6).  Certain diseases will be presumed service-connected due to herbicide exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, hypertension is not a disease presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

Without the presumption, evidence must be presented to show a causal connection between hypertension and herbicide exposure in the Veteran's particular case.  See 38 C.F.R. § 3.303.  The Veteran has offered no evidence of such a connection, and his representative stated in the Board hearing that the Veteran no longer believed his hypertension was due to herbicides.  The VA and Congress reviewed research and studies conducted by the National Academy of Sciences to determine which diseases had significant statistical associated with herbicide exposure.  See Agent Orange Act of 1991.  Hypertension was not a disease found to have a significate association with herbicide exposure.  As such, there is no evidence to suggest a causal relationship between the Veteran's current hypertension and herbicide exposure.  

There is also no evidence demonstrating the existence of hypertension to a compensable degree within one year of his separation from service (that is, by March 1970).  In fact, as noted above, the Veteran has stated that hypertension was first found in the mid-1990's, approximately 25 years after his release from service.  Thus, service connection cannot be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran also asserted that hypertension is related to a tumor on his adrenal gland.  The claim for service connection for an adrenal gland tumor is denied in this decision.  Service connection cannot be established based on a causal association to a non-service-connected disability.  See 38 C.F.R. § 3.310.

The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence shows no current tumor on his adrenal gland, no in-service incurrence of hypertension, and no relationship between hypertension and herbicide exposure.  See 38 C.F.R. § 3.102.  Service connection cannot be granted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a tumor on the adrenal gland is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


